                         Case 1:20-cv-00110-JRH-BKE Document 15 Filed 09/21/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  YOLANDA ANTHONY,

                                            Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV 120-110
                                           V.                                    CASE NUMBER:
                  KILOLO KIJAKAZI, Acting Commissioner of Social
                  Security,

                                            Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court. This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated September 21, 2021, the Report and Recommendation

                    of the Magistrate Judge is adopted as the opinion of the Court. The Commissioner's decision is

                    affirmed, and judgment is hereby entered in favor of the Commissioner. This case stands closed.




           September 21, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
